THE QUIZNO'S FRANCHISE COMPANY AREA DIRECTOR MARKETING AGREEMENT TABLE OF CONTENTS Section Number Page Number 1. BACKGROUND AND PURPOSE 2. DEFINITIONS 2.1.Territory 2.2.Sales Year 2.3.Sales Quarter 2.4.Franchise Agreement 2.5.Franchisee 2.6.AD Manual 2.7.Prime Lease and Premises 2.8.Sublease 2.9.Assignment 3. SCOPE OF APPOINTMENT 3.1.Appointment of Area Director/Scope of Operations 3.2.Rights and Limitations to Territory 3.3.Reservation of Rights to Franchisor 4. FRANCHISE SALES PROCEDURES 4.1.Development Quota 4.2.Franchise Registration and Disclosure 4.3.Advertising, Recruiting, and Screening 4.4.Franchisor's Approval of Prospective Franchisees 5. PAYMENTS TO FRANCHISOR 5.1.Initial Area Marketing Fee 5.2.Financing Administration Fee 6. PAYMENTS TO AREA DIRECTOR 6.1.Sales Services Commissions and Conditions of Payment 6.2.Sales Services Commission Payments 6.3.Site Services Commissions 6.4.Commissions on Transfers of Franchises 6.5.Commissions on Royalty Fees 6.6.Commissions After Termination 6.7.Application of Payments 6.8.Setoffs 7. TRAINING ASSISTANCE 7.1.Area Director Training 7.2.Length of Training 7.3.Additional Training 7.4.Seminars and Ongoing Training 8. FRANCHISOR'S OPERATING ASSISTANCE 8.1.AD Manual 8.2.Operating Assistance 9. AREA DIRECTOR'S OBLIGATIONS 9.1.Hiring and Training of Employees of Area Director 9.2.Commencement of Business 9.3.Sales Services 9.4.Site Services 9.5.Pre-Opening and Opening Support Services 9.6.Ongoing Support Services 9.7.Dealings with Franchisees 9.8.Area Director's Inspections 9.9.Obligations Under Prime Leases and Subleases 10. MARKS 10.1. Ownership and Goodwill of Marks 10.2. Limitations on Use 10.3. Discontinuance of Use of Marks 10.4. Notification of Infringements and Claims 11. CONFIDENTIAL INFORMATION 11.1. Confidential Information 11.2. Nondisclosure and Noncompetition Agreement 12. EXCLUSIVE RELATIONSHIP 12.1. Exclusive Relationship 13. OPERATING STANDARDS 13.1. Standards of Service 13.2. Compliance with Laws and Good Business Practices 13.3. Accuracy of Information 13.4. Notification of Litigation 13.5. Ownership and Management of Business 13.6. Conflicting Interests 13.7. Insurance 13.8. Proof of Insurance Coverage 13.9. Advertising in Territory 13.10. Approval of Advertising 13.11. Accounting, Bookkeeping and Records 13.12. Reports 14. INSPECTIONS AND AUDITS 14.1. Inspections and Audits 15. TRANSFERS 15.1. Transfers by Franchisor 15.2. Transfers by Area Director 15.3. Conditions for Approval of Transfer 15.4. Transfer to an Entity 15.5. Franchisor's Approval of Transfer 15.6. Death or Disability of Area Director 15.7. Right of First Refusal 15.8. Transfers of Prime Lease or Sublease Interest 16. TERM AND EXPIRATION 16.1. Term 16.2. Renewal 16.3. New Development Quota 16.4. Exercise of Renewal Option 16.5. Conditions of Refusal 17. TERMINATION 17.1. By Area Director 17.2. By Franchisor 17.3. Rights and Obligations of Area Director Upon Termination or Expiration 17.4. Confidential Information 17.5. Covenant Not to Compete 17.6. No Further Right to Payment 17.7. Continuing Obligations 17.8. State and Federal Law 18. RELATIONSHIP OF THE PARTIES 18.1. Relationship of the Parties 18.2. Payment of Third Party Obligations 18.3. Independent Contractors 18.4. Indemnification 19. DISPUTES 19.1. Governing Law/Consent to Venue and Jurisdiction 19.2. Waiver of Jury Trial 19.3. Limitation of Claims 20. MISCELLANEOUS PROVISIONS 20.1. Invalidity 20.2. Modification 20.3. Attorneys' Fees 20.4. Injunctive Relief 20.5. No Waiver 20.6. No Right to Set Off 20.7. Effective Date 20.8. Review of Agreement 20.9. Entire Agreement 20.10. Notices 20.11. Acknowledgment EXHIBITS Exhibit I - Rider to Area Director Marketing Agreement Exhibit II - Guaranty and Assumption of Area Director's Obligations Exhibit III - Statement of Ownership THE QUIZNO'S FRANCHISE COMPANY AREA DIRECTOR MARKETING AGREEMENT AREA DIRECTOR:. ADDRESS: EFFECTIVE DATE: THIS AGREEMENT (the "Agreement") is between THE QUIZNO'S FRANCHISE COMPANY, a Colorado corporation located at 1415 Larimer Street, Denver, Colorado 80202 ("Franchisor"), and the Area Director listed above ("Area Director" or "AD"), who agree as follows: 10 BACKGROUND AND PURPOSE 1.1. Franchisor and its affiliates have developed methods for establishing, operating, and promoting casual dining restaurants featuring submarine and deli sandwiches, salads, other food products, beverages, and carry-out and delivery services ("QUIZNO'S Restaurants" or "Restaurants").
